DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/21 has been entered.
 Information Disclosure Statement
The information disclosure statement filed on 04/27/20 and 02/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 02/12/21 have been entered.  Claims 1-7 and 26 remain pending in this application and are in condition for allowance.  
Response to Arguments
Applicant’s arguments, see remarks, filed 02/12/21, with respect to the rejection of the claims under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  
Examiner’s Statement of Reason for Allowance
Claims 1-7 and 26 are allowed.  The following is an examiner’s statement of reasons for 
 “wherein the catheter extends around and along a central axis that extends substantially parallel with the proximal segment, and wherein the proximal segment is laterally and longitudinally offset from the distal segment relative to the central axis when free of external forces; wherein the transition segment and the distal segment extend from the proximal segment with a clockwise three-dimensional spiral curvature around the central axis  at least when the catheter is free of external forces, and wherein the clockwise three-dimensional spiral curvature comprises a right-handed chirality such that the catheter curves in a generally clockwise path when viewing the catheter from the proximal segment looking distally along the central axis …”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783